Fox Ridge Associates & Co. (Fox Ridge) appeals from a decision of the Appellate Tax Board (board). The board granted an abatement of local real estate taxes, assessed for the 1980 fiscal year, in an amount not acceptable to Fox Ridge. We have no transcript of the evidence before us, and, therefore, we cannot pass on Fox Ridge’s claim that the board’s action was not supported by substantial evidence. New Bedford Gas & Edison Light Co. v. Assessors of Dartmouth, 368 Mass. 745, 749-751 (1975).
Fox Ridge presented the only expert testimony as to the fair cash value of the property. The assessors did not appear at the hearing. Fox Ridge challenges certain of the board’s determinations which rejected the position taken by Fox Ridge’s expert. Because we do not have the evidence that was before the board, we cannot say that the board lacked “a rational ar-ticulable basis in the evidence” (New Boston Garden Corp. v. Assessors of Boston, 383 Mass. 456, 473 [1981]) for reaching different conclusions from those of Fox Ridge’s expert on the appropriate capitalization rate and on the treatment of certain expense items. The board was not required to accept the testimony of Fox Ridge’s expert. Assessors of Lynnfield v. New England Oyster House, 362 Mass. 696, 702 (1972). Assessors of Quincy v. Boston Consol. Gas Co., 309 Mass. 60, 72 (1941).

Decision of the Appellate


Tax Board affirmed.